Citation Nr: 1040801	
Decision Date: 10/29/10    Archive Date: 11/04/10

DOCKET NO.  08-19 648A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to a compensable evaluation for residuals, 
chorioretinitis, left eye. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel







INTRODUCTION

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010). 38 U.S.C.A. 
§ 7107(a)(2) (West 2002 & Supp. 2010).

The Veteran served on active duty from September 1942 to February 
1946.         

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia, denying the benefit sought on appeal. 

The Board remanded this case in July 2010 to the RO (via the 
Appeals Management Center (AMC)) for further development 
comprised of a VA Compensation and Pension examination, which has 
been completed in this instance. The case has since been returned 
to the Board for appellate disposition.

Following receipt of this case at the Board, the Veteran's 
representative provided additional evidence consisting of a 
statement from a third-party individual, along with a waiver of 
RO initial consideration. 38 C.F.R. §§ 20.800, 20.1304(c)(2010). 


FINDINGS OF FACT

1.	The Veteran does not have any visual impairment directly 
attributable to residuals of chorioretinitis.

2.	The condition of a post-operative nuclear cataract with 
intraocular lens replacement has been found to be distinguishable 
from chorioretinitis.






CONCLUSION OF LAW

The criteria are not met for a compensable evaluation for 
residuals, chorioretinitis, left eye. 38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107(b) (West 2002 & Supp. 2010);               38 C.F.R. 
§§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.27; 4.84a, 
Diagnostic Code 6006 (prior to December 10, 2008); and 4.79, 
Diagnostic Code 6006 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist the Claimant

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & Supp. 
2010), prescribes several requirements as to VA's duty to notify 
and assist a claimant with the evidentiary development of a 
pending claim for compensation or other benefits. Implementing 
regulations are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326 (2010).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must inform the claimant of any information and evidence 
(1) that is necessary to substantiate the claim; (2) that the 
claimant is expected to provide; and (3) that VA will seek to 
provide on the claimant's behalf. See also Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) ("Pelegrini II"). A regulatory 
amendment effective for claims pending as of or filed after May 
30, 2008 removed the requirement that VA specifically request the 
claimant to provide any evidence in his or her possession that 
pertains to the claim. 73 Fed. Reg. 23,353-56 (Apr. 30, 2008), 
later codified at 38 CFR 3.159(b)(1) (2009).

Through correspondence dated from March 2007, the RO notified the 
Veteran            as to each element of satisfactory notice set 
forth under 38 U.S.C.A. § 5103(a) and 38 C.F.R.  § 3.159(b). The 
notice advised him of the joint obligation between VA and the 
Veteran to obtain pertinent evidence and information, stating 
that VA would undertake reasonable measures to assist in 
obtaining additional VA medical records, private treatment 
records and other Federal records. See Quartuccio v. Principi,       
16 Vet. App. 183, 186-87 (2002). 

The relevant notice information must have been timely sent. The 
Court in Pelegrini II prescribed as the definition of timely 
notice the sequence of events whereby VCAA notice is provided in 
advance of the initial adjudication of the claim.             See 
also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). The VCAA 
notice correspondence preceded issuance of the August 2007 rating 
decision on appeal, and thereby met the standard for timely 
notice. 

The RO/AMC has taken appropriate action to comply with the duty 
to assist         the Veteran through arranging for him to 
undergo VA Compensation and Pension examinations. See 38 C.F.R. 
§4.1 (for purpose of application of the rating schedule accurate 
and fully descriptive medical examinations are required with 
emphasis on the limitation of activity imposed by the disabling 
condition). In support of his claim, the Veteran has provided 
several statements, and a lay statement from a family member. He 
has not requested a hearing in connection with this matter. There 
is no indication of any further available evidence or information 
which         has not already been obtained. The record as it 
stands includes sufficient competent evidence to decide the 
claim. See 38 C.F.R. § 3.159(c)(4). Under these circumstances, no 
further action is necessary to assist the Veteran. 

In sum, the record reflects that the facts pertinent to the claim 
being decided have been properly developed and that no further 
development is required to comply with the provisions of the VCAA 
or the implementing regulations. That is to say,        "the 
record has been fully developed," and it is "difficult to 
discern what additional guidance VA could [provide] to the 
appellant regarding what further evidence he should submit to 
substantiate his claim." Conway v. Principi, 353 F. 3d. 1369        
(Fed. Cir. 2004). Accordingly, the Board will adjudicate the 
claim on the merits. 





Background and Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically be 
determined, on the average impairment of earning capacity. 38 
U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R.         § 4.1 
(2010). Each service-connected disability is rated on the basis 
of specific criteria identified by Diagnostic Codes. 38 C.F.R. § 
4.27. Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if the 
disability more closely approximates the criteria required for 
that rating. Otherwise, the lower rating will be assigned. 38 
C.F.R. § 4.7. The degrees of disability specified are considered 
adequate to compensate for a loss of working time proportionate 
to the severity of the disability. 38 C.F.R. § 4.1.

In order to evaluate the level of disability and any changes in 
severity, it is necessary to consider the complete medical 
history of the Veteran's disability. Schafrath v. Derwinski, 1 
Vet. App. 589, 594 (1991). Where an increase in the level of a 
service-connected disability is at issue, the primary concern is 
the present level of disability. Francisco v. Brown, 7 Vet. App. 
55 (1994). Nevertheless, a claimant may experience multiple 
distinct degrees of disability that might result in different 
levels of compensation from the time the increased rating claim 
was filed until a final decision is made. Hart v. Mansfield, 21 
Vet. App. 505 (2007).

The Veteran's residuals of left eye chorioretinitis is evaluated 
by analogy to the condition of retinopathy at 38 C.F.R. § 4.79, 
Diagnostic Code 6006 (2010), as there is no directly applicable 
diagnostic code for rating chorioretinitis. See 38 C.F.R.          
§ 4.27 (permitting application of an analogous diagnostic code 
where an unlisted disease, injury, or residual condition is 
encountered).

Effective December 10, 2008, VA revised the schedular rating 
criteria for the evaluation of eye disorders. See 73 Fed. Reg. 
66,543-66,554 (Nov. 10, 2008) (codified at  38 C.F.R. § 4.79); 
see also corrections at 74 Fed. Reg. 7,648 (Feb. 19, 2009). The 
Veteran's service-connected visual disorder must therefore be 
evaluated under both the former and revised criteria, though the 
revised criteria may not be applied at any point prior to the 
effective date of the change. See 38 U.S.C.A.           § 5110(g) 
(West 2002 & Supp. 2010); VAOPGCPREC 3-2000 (Apr. 10, 2000); 
VAOPGCPREC 7-2003 (Nov. 19, 2003).

Under the version of Diagnostic Code 6006 in effect prior to 
December 10, 2008, Diagnostic Code 6006 pertains to the 
evaluation of retinitis. This condition in chronic form is to be 
rated based on impairment of visual acuity or field loss, pain, 
rest-requirements, or episodic incapacity, combining an 
additional rating of               10 percent during continuance 
of active pathology. See 38 C.F.R. § 4.84a (2008). 

By way of reference, the impairment of central visual acuity was 
evaluated from         0 to 100 percent under Diagnostic Codes 
6061 through 6079. Also, Diagnostic Code 6080 provided ratings 
for impairment of field vision from 10 to 100 percent. 

Meanwhile, since December 10, 2008, the new version of Diagnostic 
Code 6006 pertains to retinopathy or maculopathy. The rating 
criteria provides for evaluation based on either visual 
impairment, or a graduated rating formula premised upon the 
frequency and severity of incapacitating episodes. See 38 C.F.R. 
§ 4.79 (2010).

The same underlying criteria as before apply to an evaluation 
based upon measurement of central visual acuity, or loss of field 
vision. There is also a new formula for evaluation premised upon 
incapacitating episodes. For a compensable rating to be warranted 
for an eye disorder based on incapacitating episodes there must 
be incapacitating episodes having a total duration of at least 
one week over the past twelve months. 38 C.F.R. § 4.79. For VA 
purposes, an incapacitating episode is a period of acute symptoms 
severe enough to require prescribed bed rest and treatment by a 
physician or other healthcare provider. 38 C.F.R. § 4.79, note.  

The primary source of evaluative information as to the Veteran's 
left eye disorder consists of the reports of two VA Compensation 
and Pension examinations. 

The Veteran underwent VA examination in April 2007. It was 
indicated at the outset that he had a very recent history of 
anterior vitrectomy and placement of an intraocular lens in the 
left eye. The findings with regard to visual acuity were 
indicated as in the left eye uncorrected vision of "20/cf 5'" 
which essentially meant there was the ability to count fingers at 
a distance of 5 feet. There were no findings provided with regard 
to tests of visual field capacity. A slit lamp examination was 
completed, as was a funduscopic examination, neither of which 
showed any apparent abnormality. The following assessment was 
provided: nuclear cataract; and, traumatic aphakia left eye 
status post secondary lens implant, two stitches still in cornea, 
final visual prognosis delayed until stitches removed (follow up 
two to three weeks for stitch removal). 

Thereafter, in its June 2010 remand, the Board identified several 
deficiencies with the foregoing examination for rating purposes, 
the first being that the Veteran's left eye was not in a static 
condition when evaluated, but was significantly affected by the 
recent artificial lens implant procedure. Nor could the VA 
examiner even provide a final prognosis at that time, pending the 
opportunity for the left eye to heal from surgery. Secondly, the 
VA examiner never clarified whether                     the 
Veteran's nuclear cataract (the reason he obtained the lens 
implant surgery               to begin with), was part and parcel 
of his service-connected disability, or just an unrelated 
condition. Finally, the examination findings were not directly 
responsive to the revised rating criteria. In light of these 
considerations, the Board ordered a new examination on remand. 

The VA re-examination was completed in July 2010, at which time 
the Veteran provided an account of in-service left eye pathology. 
The Veteran further stated that he had undergone cataract surgery 
in the left eye but did not remember when.             In 2007 he 
had a secondary anterior chamber intraocular lens placed in the 
left eye, and then had cataract surgery in the right eye in 2009. 
He was also diagnosed to have glaucoma but currently used no 
medications. The VA examiner then indicated review of the 
contents of the claims file, from in-service treatment, to post-
service treatment beginning in 1982 when the Veteran was first 
noted as having had an early cataract in the left eye. On a 
physical examination, visual acuity without correction was at a 
distance 20/80 right eye, 20/400 left eye; and at near vision 
20/100 in both eyes. Visual acuity with correction was at a 
distance 20/30-          right eye, 20/40- left eye; and at near 
vision 20/30 right eye, 20/80 left eye.          Slit lamp 
examination was generally normal, though showing in the left 
cornea superior epithelial edema with early bulli and microcystic 
changes. Fundoscopic examination was generally normal, absent 
showing in the left eye periphery a  chorio-retinal scar nasally, 
no active inflammation, sector shaped. A Goldmann visual field 
test was performed. 

The assessment was of chorio-retinal scar left eye; pseudophakia, 
both eyes,            left with secondary anterior chamber 
intraocular lens with early peripheral corneal edema and central 
thickening left eye; history of glaucoma, normal intraocular 
pressure, thin cornea right eye, slightly thick left eye, large 
cup-to-disk ratio;  history of lamellar hole left eye.

The VA examiner further commented that there were no present 
symptoms attributable to chorioretinitis. Further stated was that 
the lens implant procedure in 2007 in the left eye was not 
incidental to the underlying condition of chorioretinitis. The 
nuclear cataract was found to not have any relationship to the 
service-connected condition. Finally, the lamellar hole in the 
left eye also was found to  have no relationship to 
chorioretinitis, but to have been an age-related change.           

In explaining these conclusions, the VA examiner indicated that 
review of records established at least two episodes of 
uveitis/chorioretinitis in the left eye while in service 
requiring systemic treatment, however the Veteran was discharged 
with 20/20 vision in both eyes. The Veteran stated that he had 
trauma to this left eye during the service, but an outside 
treatment note indicates that trauma may have occurred in 1981. 
The cataract in the left eye was labeled as a traumatic cataract        
in outpatient treatment records dating from 1982. 

The Board finds that the competent and probative medical evidence 
continues to support the assignment of a noncompensable 
evaluation for the Veteran's     service-connected residuals of 
left eye chorioretinitis. In reaching this determination, it is 
apparent that the July 2010 VA medical examination report 
sufficiently addresses the dispositive medical questions at hand 
regarding severity of a left eye condition, as well as 
distinguishing of nonservice-connected pathology from service-
connected disability. Initially, there is indication from the 
July 2010 VA examination of visual acuity loss in the left eye 
with corrected near vision            of 20/80, which per the 
rating criteria (both former and revised versions) would 
contemplate the minimum 10 percent rating assignable. 
Incidentally, there is no indication of other compensable 
disability under either the former or revised rating criteria, 
given the absence of episodic incapacity or active pathology 
considering the former criteria; or considering the revised 
criteria, absence of incapacitating episodes as set forth under a 
general rating formula, inasmuch as chorioretinitis       has 
been a dormant condition since service. In any event, given that 
the Veteran has at least some visual acuity loss, the next 
question becomes whether that symptom       is directly due to 
his chorioretinitis. The best indication that is presented in 
this case is that any concrete symptomatology affecting the left 
eye is not incidental to chorioretinitis, but is the result of 
nonservice-connected disability.

The findings from the July 2010 examination essentially rule out 
chorioretinitis as a current contributing factor to any left eye 
pathology, and moreover medically distinguish from 
chorioretinitis any additional impairment characterized by a left 
nuclear cataract. On the subject of the impact of 
chorioretinitis, the VA examiner definitively stated that there 
were "no present symptoms" due to this condition.  This would 
obviate associating visual acuity loss with service-connected 
disability.  The clear implication from the examiner's report is 
that visual acuity loss is connected to other factors, 
particularly the existence of a nuclear cataract for which the 
Veteran had required surgery. 

Meanwhile, the underlying condition of a nuclear cataract as well 
as the                 post-surgical residuals of a left eye 
intraocular lens replacement has been medically distinguished 
from service-connected disability. Under applicable law, in 
rating a service-connected disability, where it is not possible 
to separate the effects of service-connected disability from 
nonservice-connected conditions by competent opinion, all 
symptoms must be attributed to the service-connected disability.           
See e.g., Mittleider v. West, 11 Vet. App. 181, 182 (1998) (where 
it is not possible to separate the effects of a service-connected 
disability from any nonservice-connected conditions by competent 
opinion, all symptoms must be attributed to        the service-
connected disability). See also, Howell v. Nicholson, 19 Vet. 
App. 535, 540 (2006). Here, however, there is an established 
medical basis upon which to parse the symptomatology attributable 
to a post-operative nuclear cataract from that involving 
chorioretinitis. As the VA examiner observed, private treatment 
history from 1982 indicated that the cataract was post-traumatic 
and developed due to  post-service injury around 1981. Indeed, a 
review of the available medical records from that time period 
substantiates what the VA examiner observed in this regard. As a 
result, any symptomatology attributable to pseudophakia following 
a left eye lens implant procedure, or the prior existence of the 
nuclear cataract cannot form the basis for compensable disability 
in this case. The singular focus in evaluating service-connected 
left eye disability is the nature and extent of residuals of 
chorioretinitis, which has not been an active condition for 
several years and which also does not have any independent 
attendant pathology. 

In summary, there are no current disabling effects from the 
Veteran's service-connected left eye chorioretinitis, and no 
other associated impairment as the nuclear cataract requiring 
surgery by all apparent indication was unrelated to 
chorioretinitis. For these reasons, the Board is denying the 
claim for increased rating for chorioretinitis in the left eye. 
This determination takes into full account the potential 
availability of any "staged rating" based upon incremental 
increases in severity of service-connected disability during the 
pendency of the claim under review.             The preponderance 
of the evidence is against the claim, and under these 
circumstances the benefit-of-the-doubt doctrine does not apply. 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3. See also Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).     


ORDER

A compensable evaluation for residuals, chorioretinitis, left eye 
is denied.




____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


